Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9, 21, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (US Pub. 2020/0066597).
The applied reference has a common applicant and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding independent claim 1, Cheng teaches a method of forming a semiconductor structure (Figs. 2-13; para. 0028+), comprising: forming a first portion of at least one source/drain contact (502) over at least one source/drain region (218) of at least one fin-type field-effect transistor, the at least one source/drain region being formed over at least one fin providing at least one channel region of the at least one fin-type field- effect transistor, the at least one source/drain region being adjacent at least one gate spacer (216) surrounding at least one gate region of the at least one fin-type field-effect transistor; 
forming a first interlayer dielectric layer (702a, 1002) over the first portion of the at least one source/drain contact, the at least one gate spacer and the at least one gate region (Fig. 10; para. 0050-0054); 
forming a second interlayer dielectric layer (1202) over the first interlayer dielectric layer (para. 0056); 
forming a second portion of the at least one source/drain contact over the first portion of the at least one source/drain contact in a first opening in the first interlayer dielectric layer; and forming a third portion of the at least one source/drain contact over the second portion of the at least one source/drain contact in a second opening in the second interlayer dielectric layer; wherein the second opening is larger than the first opening (Fig. 10; para. 0055); and
wherein top surfaces of the first portion of the at least one source/drain contact, the at least one gate spacer, and the at least one gate region are substantially coplanar (Fig. 10).
Re claim 2, Cheng teaches wherein the first interlayer dielectric layer comprises a nitride material (para. 0050) and the second interlayer dielectric layer comprises an oxide material (para. 0056).
Re claim 3, Cheng teaches wherein: the nitride material comprises at least one of silicon nitride (SiN) and silicon oxy-carbon nitride (SiOCN) (para. 0050); and the oxide material comprises silicon oxide (SiOx) (para. 0056).
Re claim 4, Cheng teaches wherein the first interlayer dielectric layer has a first thickness and the second interlayer dielectric layer has a second thickness, the second thickness being greater than the first thickness (Fig. 10).
Re claim 6, Cheng teaches wherein forming the first portion of the at least one source/drain contact comprises etching a third interlayer dielectric layer formed over the at least one source/drain region to expose a top surface of the at least one source/drain region (para. 0040).
Re claim 9, Cheng teaches wherein forming the second and third portions of the at least one source/drain contact comprises: patterning a mask layer over a top surface of the second interlayer dielectric layer to expose at least a portion of the top surface of the second interlayer dielectric layer overlying the first portion of the at least one source/drain contact; and etching portions of the first interlayer dielectric layer and the second interlayer dielectric layer exposed by the mask layer to form the first opening (para. 0057).
Re claim 21, Cheng teaches wherein the at least one gate spacer has straight corners abutting the at least one gate spacer and the at least one gate region (Fig. 10).
Re claim 22, Cheng teaches wherein corners of the at least one gate spacer abutting the first portion of the at least one source/drain contact have a straight vertical profile (Fig. 10).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of “…wherein a contact area of the first opening is smaller than .
Claims 7, 8, 10, 23-30 are allowed.
Re claims 7, 8 and 23-26, there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of "...wherein etching the third interlayer dielectric layer erodes corners of the at least one gate spacer...", in combination with the other limitations.
Re claims 10 and 27-30, there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of "...selectively etching the second interlayer dielectric layer to enlarge the first opening to form the second opening in the second interlayer dielectric layer...", in combination with the other limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOLLY K REIDA/Examiner, Art Unit 2816                                                                                                                                                                                                        

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816